t c memo united_states tax_court anna maria randolph petitioner v commissioner of internal revenue respondent docket no filed date anna maria randolph pro_se john k parchman for respondent memorandum findings_of_fact and opinion foley judge the issues for decision relating to petitioner’s federal_income_tax return are whether petitioner is liable for a sec_72 additional tax relating to distributions from a qualified_retirement_plan and whether interest is includible in petitioner’s gross_income pursuant to sec_61 findings_of_fact in petitioner at age received a retirement distribution of dollar_figure distribution from a qualified_retirement_plan and dollar_figure of interest_income on or about date petitioner timely filed her federal_income_tax return relating to on which she reported the distribution and the dollar_figure of interest_income respondent received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc and a form 1099-int interest_income on date respondent sent petitioner a notice_of_deficiency relating to in the notice respondent determined that petitioner was liable for a additional tax ie an early withdrawal penalty relating to the distribution and additional income_tax relating to dollar_figure of unreported interest on date in response to the notice_of_deficiency petitioner sent respondent dollar_figure on date petitioner while residing in darrow louisiana filed her petition with the court 1all section references are to the internal_revenue_code in effect for the year in issue opinion in petitioner received an early distribution from a qualified_retirement_plan pursuant to sec_72 she is liable for a additional tax relating to that distribution see sec_71 and see also 106_tc_337 the distribution does not meet any of the exceptions set forth in sec_72 respondent also contends that petitioner received and failed to report an additional dollar_figure of interest_income respondent however did not present any predicate evidence relating to this matter see 932_f2d_1128 5th cir holding that a court need not give effect to the presumption of correctness in a case involving unreported income if the commissioner cannot present some predicate evidence supporting its determination aff’g in part rev’g in part and remanding in part tcmemo_1990_ accordingly we reject respondent’s determination relating to interest_income contentions we have not addressed are irrelevant moot or meritless sec_7491 is inapplicable because petitioner failed to introduce credible_evidence within the meaning of sec_7491 to reflect the foregoing decision will be entered under rule
